TAFT, J.,
with whom concurred
MUNSON, J., dissenting.
Whether the sale was conditional, was the decisive point in the case. The testimony of the plaintiff that his firm took special pains to keep the title of property furnished Lamplough in themselves could have had no reference to the property in question, for he did not testify in relation to it, nor to any agreement concerning it. Neither the fact that Lamplough was poor, nor the course of business of the plaintiff’s firm to reserve a lien upon property furnished him, had a tendency to estabish a lien upon this property. There was no testimony before the referee tending to show the sale a conditional one, and the finding was unwarranted. I therefore advise a judgment for the defendant.